Citation Nr: 1727625	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right dry eye syndrome.  

2.  Entitlement to service connection for a right eye condition, other than cataracts and right dry eye syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to April 1969. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in March 2012.  A copy of that transcript is of record.  

In a July 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for a right eye disability and remanded the appeal for further development.  

In May 2015, the Veteran was informed that the VLJ who conducted the March 2012 hearing was no longer at the Board and he was informed of his right to a new hearing.  In correspondence received in June 2015, the Veteran declined another hearing.

The Board notes that in a July 2015 rating decision the RO granted service connection for right eye cataracts.  The Veteran filed a notice of disagreement with the assigned rating in November 2015.  In a March 2016 rating decision the RO granted service connection for bilateral hearing loss and tinnitus.  In March 2016 the Veteran filed a notice of disagreement with the assigned effective date.  In an April 2016 rating decision, the RO assigned a 30 percent rating for the Veteran's right eye cataracts.  In May 2016 the Veteran filed a notice of disagreement with the assigned effective date and rating.  The Board notes that the RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) notes receipt of the NOD as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, no further action on the part of the Board is warranted at this time.  

In July 2015 and September 2016 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a right eye condition, other than cataracts and right dry eye syndrome is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right dry eye syndrome is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for right dry eye syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for right dry eye syndrome, no discussion of the VA's duties to notify and assist is necessary for this issue.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Turning to the evidence of record, the Veteran has a current diagnosis of right dye eye syndrome as illustrated by the June 2002 private treatment records and March 2013 VA addendum opinion.  

Additionally, a July 1967 service treatment record shows that the Veteran was treated for eye trouble and referred to ophthalmaology.  Another July 1967 service treatment record shows that the Veteran had "dull reflex OD birth defect media hazy."  It was noted that the Veteran had persistent aching in the right eye.  The Veteran was referred to an ophthalmology clinic.  Another July 1967 service treatment record shows that the Veteran was treated for high myopia.  The Veteran reported that his eye ached since the previous night.  A September 1967 service treatment record noted some conjunctivitis in the Veteran's eyes.  It was noted that there was no change since July 1967.  The Veteran was referred to ophthalmology.  A February 1968 service treatment record shows that the Veteran was treated for an injury to the eye the previous evening.  The Veteran was diagnosed with conjunctivitis of the right eye and was prescribed eye drops.  Therefore, the Veteran's claim turns on whether his currently diagnosed right dry eye syndrome is related to his military service.  

In this regards, the Veteran's April 1969 separation report of medical examination noted that the Veteran's eyes were normal and that he wore glasses.  The Veteran's April 1969 separation report of medical history shows that the Veteran reported eye trouble.  

A June 2002 private treatment record shows that the Veteran reported that he was blind in the right eye since birth.  The Veteran reported seeing floaters in the right eye and flashes occasionally.  The doctor diagnosed anisometropic amblyopia, right eye and dry eye syndrome both eyes.  

In an October 2007 statement, the Veteran reported, in relevant part, that during M14 rifle training he suffered extensively with swelling to both of his eyes and a lot of tearing and redness in both of his eyes.  

On his July 2009 VA Form 9 the Veteran reported, in relevant part, that during his rifle qualifications he suffered extensively with swelling to both eyes.  

At the March 2012 Board hearing, the Veteran reported, in relevant part, that during his rifle qualifications both of his eyes started to swell.  The Veteran reported that the instructor was aware of the eyes swelling and tearing up.  The Veteran reported that he did not receive any medical attention after the qualification.  The Veteran also reported his eyes burning during protective gas mask training.  

In a March 2012 statement, the Veteran's brother reported, in relevant part, that after discharge the Veteran always wore dark glasses and his eyes copiously teared.  

In a March 2012 statement, the Veteran's sister reported, in relevant part, which after returning home the Veteran complained of constant pain in his eyes.  

In a March 2013 VA addendum opinion the examiner noted review of the Veteran's claims file.  The examiner concluded that it was his medical opinion that the Veteran's dry eye syndrome was causally related to his period of active duty service, to include an injury suffered during such service.  The examiner noted that "dry eyes: etiology and management" stated that "since discovering that dry eyes are caused by inflammation, there has been an abundance of research focusing on anti-inflammatory therapies, other contributing causes, and better diagnostic testing".  The examiner explained that evidence for dry eye syndrome being causally related to the Veteran's period of active duty service is the Veteran's documented evaluations for eye pain and conjunctival irritation while on active duty service.  

The Board finds that the March 2013 VA addendum opinion adequately addresses the nexus component of entitlement to service connection.  Furthermore, there is no contrary medical opinion of record.  Thus, the Board finds that the evidence of record shows that the Veteran's right dry eye syndrome is etiologically related to his military service.  Therefore, service connection for right dry eye syndrome is warranted.  


ORDER

Entitlement to service connection for right dry eye syndrome is granted.  


REMAND

The Veteran contends that he was born legally blind in the right eye and his military service aggravated his condition, specifically the training for M14 rifles and gas masks.   

The Board notes that although service connection cannot be granted for defects of congenital, developmental, or familial origin, such a defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id.  Moreover, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.

The Board notes that the March 2013 VA examiner explained that refractive errors, low vision/amblyopia of the right eye were a congenital defect.  The examiner also noted that myopia fundus with lattice degeneration and a degenerative hole of the right eye was a "congenital defect, congenital staphyloma".  The examiner underlined the word congenital in reference to the diagnosis of congenital macular retinal anomaly with amblyopia of the right eye but did not clarify whether the diagnosis was a congenital defect or a disease.  The examiner did not address whether these defects were subject to superimposed injuries.  

Additionally, as part of the September 2016 Board remand the Veteran was afforded a VA addendum opinion in May 2017.  The examiner concluded that the Veteran's congenital macular/retinal anomaly with amblyopia right eye and myopia fundus with lattice degeneration and a degenerative hole right were congenital conditions.  The examiner concluded that the Veteran's congenital conditions most likely pre-existed the Veteran's service.  The examiner explained that the Veteran's poor vision of 20/400 was aggravated by the onset of a cataract rendering his vision "NLP" in the right eye.  The examiner concluded that the strain from training on the rifle range did not aggravate a pre-existing congenital condition of the right eye disability.  However, the examiner did not address whether the Veteran's diagnoses were developmental defects or disease.  

Thus, the Board finds that the nature and etiology of the Veteran's right eye disabilities other that right eye cataracts and right dry eye syndrome is still unclear and an additional opinion is necessary.  


Accordingly, the case is REMANDED for the following action:


1. Obtain an addendum opinion from a qualified medical professional.  The examiner is asked to thoroughly review the electronic claims file, as well as a copy of this Remand.

Specifically, the examiner is asked to provide an opinion that addresses the following questions:

(a) Is the Veteran's congenital macular/retinal anomaly with amblyopia of the right eye a congenital disease or congenital defect?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

(b) Is the Veteran's myopia fundus with lattice degeneration and a degenerative hole of the right eye a congenital disease or congenital defect?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

(c) If it is determined that the Veteran's congenital macular/retinal anomaly with amblyopia of the right eye is a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(d) If it is determined that the Veteran's myopia fundus with lattice degeneration and a degenerative hole of the right eye is a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(e) If it is determined that the Veteran's congenital macular/retinal anomaly with amblyopia of the right eye is a congenital disease, is it clear and unmistakable that the Veteran entered service with pre-existing congenital macular/retinal anomaly with amblyopia of the right eye?  If YES, is it clear and unmistakable that the Veteran's pre-existing congenital macular/retinal anomaly with amblyopia of the right eye WAS NOT aggravated beyond the natural progress of the disorder during his service?

(f) If it is determined that the Veteran's myopia fundus with lattice degeneration and a degenerative hole of the right eye is a congenital disease, is it clear and unmistakable that the Veteran entered service with pre-existing myopia fundus with lattice degeneration and a degenerative hole of the right eye?  If YES, is it clear and unmistakable that the Veteran's pre-existing myopia fundus with lattice degeneration and a degenerative hole of the right eye WAS NOT aggravated beyond the natural progress of the disorder during his service?

In so opining, the examiner is requested to specifically address the assertions by and on behalf of the Veteran that the strain from training on the rifle range and gas mask training aggravated a pre-existing right eye disability and, in light of these assertions, the significance of service treatment reports in July 1967, September 1967, and February 1968 reflecting right eye complaints and the notation of "eye trouble" on the medical history complied at the time of the Veteran's April 1969 separation examination.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

2. Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


